Title: To Benjamin Franklin from Dominique Lefebvre Delagrange, 19 February 1778: résumé
From: Delagrange, Dominique Lefebvre
To: Franklin, Benjamin


<Brancourt, near St. Quentin, February 19, 1778, in French: An honest family begs your help in its shameful poverty. I must support my wife and five children on an income of 400 l.t., and have only twelve sous a day for food; as for clothes, we are almost naked. My curé will confirm this. The farmers general helped me out six months ago, but I dare not ask them again. You are my only hope for paying the baker, who refuses me bread; we have lived for two days on potatoes and carrots and a bit of salt. My wife and two of the children have been ill for three weeks, and I cannot help them. You will see from the enclosed memorandum that I have been unlucky since early youth, not from fault of mine but because fortune has broken me on its wheel.>
